Case 5:21-cv-00187-JWH-SP Document 7 Filed 03/10/21 Page 1 of 2 Page ID #:649




   1
                                                                      J S -6
   2
   3
   4
   5
   6
   7
   8                    UNITED STATES DISTRICT COURT
   9             FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11   HAIYAN ZHAO,                           Case No. 5:21-cv-00187-JWH-SPx
  12              Plaintiff,
                                              ORDER REMANDING CASE
  13        v.
  14   RAYMOND GRANT PARKMAN,
  15              Defendant.
  16
  17
  18
  19
 20
  21
  22
  23
 24
  25
  26
  27
  28
Case 5:21-cv-00187-JWH-SP Document 7 Filed 03/10/21 Page 2 of 2 Page ID #:650




   1         On February 1, 2021, Raymond Grant Parkman removed this action to
   2   this Court.1 The Court sua sponte reviews its own subject matter jurisdiction.
   3   Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (courts “have an independent
   4   obligation to determine whether subject-matter jurisdiction exists, even in the
   5   absence of a challenge from any party”). Parkman asserts that the Court has
   6   subject matter jurisdiction based upon federal question jurisdiction and diversity
   7   jurisdiction.2
   8         This case involves claims for alleged damages relating to the management
   9   of rental property. The civil case cover sheet lists the causes of action as breach
  10   of contract, unlawful conversion, negligent misrepresentation, and breach of
  11   fiduciary duty. These are not federal claims. Accordingly, the notice of removal
  12   fails to demonstrate that the Court has federal question jurisdiction. See 28
  13   U.S.C. § 1331; Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“the
  14   defendant always has the burden of establishing that removal is proper”).
  15         The notice of removal also alleges that the Court has diversity
  16   jurisdiction. However, this case is a small claims matter, and the total amount
  17   that Plaintiff Haiyan Zhao seeks is listed as $12,889.103—far less than the
  18   amount-in-controversy requirement of $75,000. See 28 U.S.C. § 1332(a). Thus,
  19   this Court does not have diversity subject matter jurisdiction over this case.
 20          Accordingly, in the absence of jurisdiction, the Court must sua sponte
  21   REMAND this action to the Riverside County Superior Court.
 22          IT IS SO ORDERED.
  23
 24    Dated: March 10, 2021
                                               John W. Holcomb
  25                                           UNITED STATES DISTRICT JUDGE
 26
       1
             Notice of Removal [ECF No. 1].
  27   2
             Id. at ¶ 5.
  28   3
             Pl.’s Claim and Order to Go to Small Claims Court [ECF No. 1-1 at 176].

                                               -2-
